Citation Nr: 1012704	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.



ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served with the Philippine Commonwealth Army 
from November 1941 to June 27, 1942, and with the Regular 
Philippine Army from August 1945 to September 1945.  He was 
a prisoner of war from April 1942 to June 1942.  He died in 
February 1992.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

Historically in March 2005, the Board denied service 
connection for the cause of the Veteran's death.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision. 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may 
reopen such a claim, it must so find." See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim. See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Accordingly, the matter appropriately before the Board is 
whether new and material evidence has been presented to 
reopen the previously denied claim of service connection for 
the cause of the Veteran's death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board in March 2005 denied entitlement to service 
connection for the cause of the Veteran's death; and, for 
death pension benefits.  That decision is final.

2.  The evidence associated with the claims file subsequent 
to the March 2005 Board decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for the cause 
of the Veteran's death.


CONCLUSION OF LAW

The March 2005 Board decision is final; new and material 
evidence has not been submitted, and the claim of 
entitlement to service connection for the cause of death, is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 20.1100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the appellant in August 2007 
and 2009 correspondence of the information and evidence 
needed to substantiate and complete the claims, to include 
notice of what part of that evidence is to be provided by 
the claimant and notice of what part VA will attempt to 
obtain.  The appellant was adequately informed of the 
specific basis for the prior denial of her claim of 
entitlement to service connection for the cause of the 
Veteran's death and of the type of evidence necessary to 
reopen the claims.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).   

The claimant was provided the opportunity to present 
pertinent evidence in light of the notice provided.  Indeed, 
the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  The appellant has 
not identified any outstanding evidence for VA to assist her 
in obtaining.  With respect to a VA medical opinion, the 
Board points out that she is not entitled to such an opinion 
unless and until the claim for service connection for the 
cause of the Veteran's death has been reopened.  The case is 
ready for adjudication.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


I.  New and material evidence- cause of death

The appellant seeks service connection for the cause of the 
Veteran's death.  The appellant has contended, in essence, 
that the Veteran's cardio-respiratory arrest secondary to 
pneumonia was caused by his service and his POW confinement.

In March 2005, the Board denied the claim of service 
connection for the cause of the Veteran's death as the 
appellant submitted no evidence in support of her claim.  In 
addition the service medical records failed to reveal any 
chronic lung disorder.  The earliest evidence of the lung 
disease which caused his death was the death certificate.  
The decision of the Board is final.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

Pursuant to an application submitted in August 2007, the 
appellant seeks to reopen her previously denied claim of 
service connection for the cause of the Veteran's death.  
Generally, final Board decisions may only be reopened 
through the receipt of new and material evidence.  38 
U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim. Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the March 2005 Board decision, the evidence 
of record included the Veteran's service records, the 
appellant's statements, and the death certificate.  The 
death certificate indicated that the Veteran immediately 
died of cardio-respiratory arrest secondary to pneumonia.  
Service connection for the cause of the Veteran's death was 
originally denied because the evidence did not reflect that 
any service-connected disability contributed to or caused 
the Veteran's death.  

Evidence received since the March 2005 Board decision is 
essentially cumulative of the medical evidence that was 
evidence of record and considered in the prior decision.  
There is no newly submitted clinical evidence that the 
Veteran's cardio-respiratory arrest secondary to pneumonia 
was attributable to his period of active duty-including his 
time confined as a POW.  Also, statements submitted by the 
appellant are essentially cumulative of the statements she 
has previously submitted and considered in prior decisions.

Upon careful review of the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the appellant's previously denied claim of service 
connection for the cause of the Veteran's death.  There is 
no evidence that the Veteran's cardio-respiratory arrest 
secondary to pneumonia is attributable to his period of 
service or POW confinement.  Additionally, most of the newly 
submitted evidence consists of copies of evidence that was 
already considered in the prior decision, and copies of the 
appellant's medical records.  This newly submitted evidence 
does not speak to an unestablished fact necessary to 
substantiate the claim.  Namely, there is no clinical record 
indicating that the Veteran's death was attributable to his 
period of active duty or to a disability associated with his 
service.  While the appellant submitted a medical statement, 
dated in 1946, which purportedly reflected diagnoses of 
disabilities possibly associated with prisoner-of-war 
service, the fact remains that the Veteran's underlying 
pneumonia which caused the Veteran's death is not one of the 
presumptive diseases under 38 C.F.R. § 3.309(c) for former 
prisoners of war.  Thus, the Board finds that new and 
material evidence has not been received to reopen the 
previously denied claim of service connection for the cause 
of the Veteran's death, and the claim remains denied.




ORDER

New and material evidence not having been received, the 
claim of service connection for the cause of the Veteran's 
death is not reopened.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


